 604324 NLRB No. 100DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLocal 3, International Brotherhood of ElectricalWorkers, AFLŒCIO and U.S. Information Sys-tems, Inc. and Local 1106, Communications
Workers of America, AFLŒCIO, Party in In-
terest. Case 2ŒCDŒ923September 30, 1997DECISION AND DETERMINATION OFDISPUTEBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSThe charge in this Section 10(k) proceeding wasfiled on October 23, 1996, by the Employer, U.S. In-
formation Systems, Inc. (USIS), alleging that the Re-
spondent, Local 3, International Brotherhood of Elec-
trical Workers, AFLŒCIO (Electrical Workers or Local
3), violated Section 8(b)(4)(D) of the National Labor
Relations Act (the Act) by engaging in proscribed ac-
tivity with an object of forcing the general contractor
of a project to assign certain work to employees Local
3 represents rather than to employees of the Employer
represented by Local 1106, Communications Workers
of America, AFLŒCIO (Communication Workers or
Local 1106). The hearing was held on February 20,
1997, before Hearing Officer Christene Mann.The National Labor Relations Board affirms thehearing officer™s rulings, finding them free from preju-
dicial error. On the entire record, the Board makes the
following findings.I. JURISDICTIONUSIS is a New York corporation engaged in thebusiness of the installation of ceiling mounted cable
trays in commercial and residential buildings. During
the 12 months preceding the hearing, USIS purchased
and received at its New York facility goods and mate-
rials valued in excess of $50,000 directly from outside
the State of New York. The parties stipulate, and we
find, that the Employer is engaged in commerce within
the meaning of Section 2(6) and (7) of the Act and
that Local 3 and Local 1106 are labor organizations
within the meaning of Section 2(5) of the Act.II. THEDISPUTE
A. Background and Facts of DisputeIn 1996, the National Football League (NFL) con-tracted with Cushman and Wakefield (Cushman) to
oversee the renovation of its new offices at 280 Park
Avenue in New York City. Cushman awarded the
building trades work to a general contractor, Turner
Construction (Turner), which in turn hired DVI as its
communications consultant. DVI subcontracted the
telephone and data communications work to Sprint,
which subsequently entered into a contract with theEmployer, USIS, to, among other things, install theceiling mounted cable trays. This work consists ofmounting to the ceiling the supporting hardware and
frames to which communication cables are ultimately
secured. Turner also hired various subcontractors, in-
cluding Unity Electric, whose employees are rep-
resented by Local 3, to do other work on the project.USIS began its work on the NFL project on or aboutOctober 15, 1996, with four USIS employees rep-
resented by Local 1106. They were Superintendent
Thomas Carino, and USIS employees Michael
Wedlick, Scott Sabella, and Ivan Santos. At the hear-
ing, Carino testified that on that first day, Local 3
Shop Steward Mike O™Neill approached Carino and
asked to see his union card. Carino showed O™Neill his
Communications Workers card and told O™Neill that
he and his crew would be installing the cable trays.
According to Carino, O™Neill replied that cable tray in-
stallation was Electrical Workers work. Carino sug-
gested that the two unions™ respective officials meet to
discuss and resolve the matter. Carino and his crew
continued the cable tray installation.Carino further testified that throughout the next sev-eral days, numerous employees represented by Local 3
frequently ‚‚carded™™ the four USIS employees rep-
resented by Local 1106 while they were doing their
work. The employees represented by Local 3 asked the
Local 1106-represented employees the name of their
employer and claimed that the cable tray installation
being performed by Local 1106-represented employees
was properly the work of employees represented by
Local 3. Eventually, the Local 1106-represented em-
ployees complained to Turner Superintendent Ron
Olsen about the excessive carding.Employer witness Wedlick testified that a few dayslater, on October 22, the day before Turner™s weekly
meeting with NFL representatives, a Local 3-rep-
resented employee, Kenny Kuester, approached USIS
employee Sabella to ‚‚card™™ him. Sabella showed
Kuester his Local 1106 card and the two spoke briefly.
Shortly thereafter, about 10 to 15 employees rep-
resented by Local 3 angrily approached Carino de-
manding to know who had hit Kuester. Carino denied
that anyone had been hit. The Local 3-represented em-
ployees continued their threatening confrontation.
Carino testified that he appealed to Local 3 Steward
Mike O™Neill stating, ‚‚You know we didn™t hit
Kenny.™™ O™Neill replied, ‚‚Well, anybody who did
should be fucking killed.™™ Turner Superintendent John
Kennedy appeared and told both sets of employees to
return to work. USIS employees complied, but the
Local 3-represented employees immediately walked off
the job about 2 hours before the end of their shift.
O™Neill made no effort to prevent the walkout.USIS President Joseph Lagana testified that, onlearning of the incident, he called Turner Manager
John Kennedy. Kennedy stated that he was aware ofVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00604Fmt 0610Sfmt 0610D:\NLRB\324.075APPS10PsN: APPS10
 605ELECTRICAL WORKERS IBEW LOCAL 3 (U.S. INFORMATION SYSTEMS)1In its brief in support of the motion to quash the notice of hear-ing, Local 3 asserts that counsel for Local 1106 admitted at hearing
that ‚‚the dispute is essentially a jurisdictional dispute. There was nothreat made and the work was properly given to Local 1106 mem-bers.™™ Counsel for Local 3 then argues, citing Electrical WorkersIBEW Local 3 (Eugene Iovine, Inc.), 219 NLRB 528 (1975), that be-cause there was ‚‚no threat made™™ by Local 3 to force the reassign-
ment of work, there is no reasonable cause to believe that Local 3
engaged in conduct violative of Sec. 8(b)(4)(D) of the Act. Local 3™s
argument, however, is disingenuous. A careful reading of the tran-
script of hearing clearly establishes that when counsel for Local
1106 stated that there was ‚‚no threat made,™™ she was referring to
the fact that no employee represented by Local 1106 had threatened
Local 3 member Kenny Kuester with assault. It was this supposed
threat by a Local 1106-represented employee that Local 3 asserts as
the cause of the October 22 walkout of employees it represents. As
discussed below, we find reasonable cause to believe that Local 3™s
claim that the walkout was caused by the alleged threat to hit
Kuester was a pretext to mask the walkout™s real purpose, i.e., to
force the reassignment of the cable tray installation work to employ-
ees represented by Local 3. Counsel for Local 1106 did not admit
that there was no resort to proscribed means by Local 3 to force the
reassignment of the cable tray installation work.2Because O™Neill was the Local 3 shop steward, we have reason-able cause to believe that he was acting as an agent of Local 3. See
Electrical Workers IBEW Local 3 (New York Telephone Co.), 193NLRB 758, 762Œ763 (1971), enfd. 467 F.2d 1158 (2d Cir. 1972).the incident and was concerned that the ElectricalWorkers-represented employees would not return to
work the next day. He asked Lagana if USIS would re-
linquish the cable tray installation work so that Ken-
nedy could reassign it to the employees represented by
Electrical Workers. Lagana refused, explaining that
USIS and the employees represented by Communica-
tions Workers had always done the cable tray installa-
tions, that he had purchased all the necessary materials,
and that if he gave up the work he would have to let
some of his employees go. The next day, despite
Lagana™s refusal to relinquish the work, Turner reas-
signed the cable tray installation to another contractor,
Unity Electric, that had a collective-bargaining agree-
ment with Local 3.O™Neill testified that on October 22, he heardyelling and went to the 14th floor where there was a
commotion and a group of people. Shortly after he ar-
rived, 10 to 15 Unity employees walked off the job.
O™Neill testified that he did not cause the work stop-
page, did not have the authority to cause a work stop-
page, and did not leave work after the confrontation.
O™Neill testified that he could not recall making a de-
mand for work to any USIS employees, but acknowl-
edged that Local 3 members were upset that Unity did
not have the work of installing the cable trays, as they
had heard that the work had originally been assigned
to Unity.B. Work in DisputeThe disputed work is limited to the installation of allceiling mounted cable trays in the NFL building at 280
Park Avenue in New York City.C. Contentions of the PartiesUSIS and the Communications Workers contend thata jurisdictional dispute exists and that the Board
should resolve the dispute by awarding the disputed
work to USIS™ employees represented by the Commu-
nications Workers. They rely on USIS™ contract with
the NFL specifically covering the disputed work, the
Communications Workers collective-bargaining con-
tract with USIS, USIS™ preference and past practice,
industry practice, relative skills, and economy and effi-
ciency of operations.Local 3 filed a motion to quash the notice of hearingasserting that no jurisdictional dispute exists, that there
was a total failure of proof that Local 3 made any
8(b)(4)(D) threat or demand that it be given the cable
tray installation work, and that the brief walkout of
some of Unity Electric™s Local 3-represented employ-
ees was an impromptu reaction to a perceived threat to
one of its coworkers and was not attributable to Local
3.D. Applicability of the StatuteBefore the Board may proceed with a determinationof dispute pursuant to Section 10(k) of the Act, it must
be satisfied that reasonable cause exists to believe that
Section 8(b)(4)(D) has been violated. This requires a
finding that there is reasonable cause to believe that a
union has used proscribed means to enforce its claim
and that there are competing claims to disputed work
between rival groups of employees.1As discussed above, USIS witness Carino testifiedthat on the first day that Local 1106-represented em-
ployees were on the jobsite to perform the cable tray
installation work, Local 3 Steward O™Neill informed
Superintendent Carino that the cable tray work be-
longed to Local 3.2Accordingly, we find that there areactive competing claims to the disputed work between
rival groups of employees.We also find reasonable cause to believe that a vio-lation of Section 8(b)(4)(D) has occurred. Contrary to
Local 3™s contention, the evidence is not conclusive
that the purpose of the employee walkout was to pro-
test the alleged hitting of Local 3 member Kenny
Kuester by an unnamed Local 1106-represented em-
ployee. Simply stated, there is no evidence that any
Local 1106-represented employee ever hit or threat-
ened to hit Kuester. In fact, at the hearing, Local 3
Shop Steward O™Neill testified that Kuester had never
told him that the Local 1106-represented employee hit
him or said that he was going to assault him. Rather,
O™Neill testified only that after speaking with Kuester
it was his ‚‚impression™™ that Kuester felt threatened.
Inasmuch as no evidence of a threat to Kuester was
proffered at the hearing, we find reasonable cause toVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00605Fmt 0610Sfmt 0610D:\NLRB\324.075APPS10PsN: APPS10
 606DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3It is well established that Sec. 8(b)(4)(D) of the Act prohibitswork stoppages that have as ‚‚an object thereof™™ the coercion of anemployer to reassign disputed work (emphasis added). See CementMasons Local 577 (Rocky Mountain Prestress), 233 NLRB 923, 924(1977). Thus, the reassignment of the cable tray installation work to
employees represented by Local 3 need only be ‚‚an object™™ of the
work stoppage in order for the conduct to violate Sec. 8(b)(4)(D) of
the Act.believe that the employees represented by the Elec-trical Workers did not walk off the job because
Kuester had been assaulted or threatened with assault
by a Local 1106-represented employee, but rather that
Local 3 orchestrated the walkout in support of its de-
mand for reassignment of the disputed work.3In thisregard, we rely on the following:Given the lack of evidence to support the reason of-fered by Local 3 for the walkout, there is reasonable
cause to infer that Local 3 was attempting to conceal
the real, albeit unlawful, reason for the walkout, i.e.,
obtaining the cable tray installation work, particularly
where, as here, the surrounding facts tend to reinforce
the inference. As discussed above, USIS witnesses tes-
tified not only that the Local 3 steward demanded the
cable tray work, but also that the Local 3-represented
employees repeatedly ‚‚carded™™ the Local 1106-rep-
resented employees and claimed the disputed work.
Employer witness Carino testified that Local 3 Steward
O™Neill participated in the events leading up to the
walkout, and that when he appealed to O™Neill to end
the fracas by saying, ‚‚You know we didn™t hit
Kenny,™™ O™Neill inflamed the situation when he loud-
ly replied, ‚‚Well, anybody who did should be fucking
killed.™™ Immediately thereafter, the Local 3-rep-
resented employees walked off the job, and it is undis-
puted that O™Neill made no effort to stop them. USIS
President Lagana testified that the walkout occurred at
an important time for general contractor, TurnerŠthe
day before its regularly scheduled meeting with NFL
representativesŠand that Turner representative, Ken-
nedy, told him that if no electrical workers reported for
work on the day of the meeting, Turner would be‚‚embarrass[ed]™™ before the NFL representatives. Fi-
nally, we note that shortly after the walkout, Kennedy
asked Lagana to relinquish the cable tray installation
work and, despite Lagana™s refusal to do so, the next
day the disputed work was reassigned by Turner to an-
other contractor that had a collective-bargaining agree-
ment with Local 3.In sum, we find that there are competing claims tothe work in dispute and that there is reasonable cause
to believe that a violation of Section 8(b)(4)(D) has oc-
curred. Furthermore, there is no evidence that all par-
ties have an agreed-upon method for voluntary adjust-
ment of the dispute. Accordingly, we find that the dis-
pute is properly before the Board for determination,
and we deny Local 3™s motion to quash the notice of
hearing.E. Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after consider-
ing various factors. NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting), 364 U.S. 573(1961). The Board has held that its determination in a
jurisdictional dispute is an act of judgment based on
common sense and experience, reached by balancing
the factors involved in a particular case. MachinistsLodge 1743 (J.A. Jones Construction)
, 135 NLRB1402 (1962).The following factors are relevant in making the de-termination of the dispute.1. Certification and collective-bargainingagreementsThere is no evidence that either labor organizationhas been certified by the Board. Although USIS is
party to a collective-bargaining agreement with Com-
munications Workers, only limited portions of the con-
tract were admitted into evidence, and it was not estab-
lished that the contract necessarily covered cable tray
installation work.Accordingly, we find these factors are not helpful toa determination.2. Employer preferenceThe Employer clearly prefers that the cable tray in-stallation work be performed by employees who are
represented by Communications Workers Local 1106.Accordingly, we find that the factor of employerpreference favors assigning the disputed work to em-
ployees represented by Communications Workers
Local 1106.3. Employer past practiceFor many years, the Employer has been assigningcable tray installation work to employees represented
by Communications Workers.Accordingly, we find that this factor favors award-ing the work in dispute to employees represented by
Communications Workers.4. Area and industry practiceAlthough the record shows generally that employeesrepresented by both labor organizations have per-
formed cable tray installation work, there is an absence
of specific evidence as to the practice of other employ-
ers in the area and in the industry.Accordingly, we find the factor of area and industrypractice does not favor assigning the disputed work to
employees represented by the Communications Work-
ers Local 1106 or to Local 3-represented employees.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00606Fmt 0610Sfmt 0610D:\NLRB\324.075APPS10PsN: APPS10
 607ELECTRICAL WORKERS IBEW LOCAL 3 (U.S. INFORMATION SYSTEMS)4E.g., Electrical Workers IBEW Local 3 (General Dynamics), 264NLRB 705 (1982), enfd. 742 F.2d 1438 (2d Cir. 1983). Local 3™s
‚‚total job™™ policy provides that all work at any job within the juris-
diction of any IBEW local must be done by that local and not by
any other tradesmen. 264 NLRB at 709Œ710.5See Electrical Workers IBEW Local 3 (Telecom Equipment), 266NLRB 714, 717 (1983), in which the Board declined to issue a
broad award under similar circumstances. The Board stated that
‚‚while Local 3 is no stranger to Board proceedings, it has never be-
fore sought an assignment of work of the nature of that disputed
herein.™™ The Board also relied on the fact that Local 3 had not in
the past engaged in unlawful conduct with respect to the employers
involved in that case. Thus, we conclude, contrary to our dissenting
colleague, that notwithstanding Local 3™s past misconduct, the re-
quirements for a broad award have not been satisfied on the record
presented here.Member Higgins would grant the broad order sought by the Em-ployer. The Respondent has a long history of violating Sec. 8(b)(4)
of the Act. Indeed, the court of appeals has said that the Respondent
is ‚‚an incorrigible secondary boycotter.™™ See NLRB v. ElectricalWorkers IBEW Local 3 (Telecom Plus), 861 F.2d 44 (2d Cir. 1988).The court of appeals decision in this case was issued 5 years after
Electrical Workers IBEW Local 3 (Telecom), supra, the case citedby my colleagues. During this period, the Respondent continued to
violate the Act. Concededly, those cases involve Subsection (B) of
8(b)(4), rather than Subsection (D). However, as the Board has rec-
ognized, the Respondent™s unlawful 8(b)(4)(B) conduct was in fur-
therance of its ‚‚total job™™ policy under which it claims work that
is also claimed by other unions. The instant case involves such a
claim. In light of the record of misconduct in pursuit of its jurisdic-
tional claims, supplemented by the conduct in this case, Member
Higgins would grant the broad award requested, i.e., an award en-
compassing all of Local 3™s geographic jurisdiction. Finally, while
he recognizes that the Board declined to grant broad 8(b)(1)(A) re-
lief in Electrical Workers IBEW Local 3 (General Electric), 299NLRB 995 (1990), Member Higgins notes that in that case, unlike
here, the conduct was ‚‚unrelated™™ to the prior violations.5. Relative skills and trainingThe record reveals that employees represented byLocal 1106 are specifically trained in the installation of
cable trays. They have been trained, both inhouse and
by manufacturers, to observe necessary safety pre-
cautions and to properly use the necessary mechanical
devices such as drills, anchors, beam clamps, threaded
rods, and other tools specifically used to install cable
trays in both commercial and residential structures.
The fact that Turner reassigned the cable tray installa-
tion work to employees represented by Local 3 would
indicate that those workers also possess the necessary
skills to install cable trays. However, Local 3 has pre-
sented no evidence related to the specific skills or
training for cable tray installation of employees it rep-
resents.Accordingly, we find that in the absence of evidencepresented by Local 3, this factor favors assigning the
disputed work to employees represented by the Com-
munications Workers.6. Economy and efficiency of operationsLagana testified that it is both more efficient andmore economical to have the cable tray installation
work performed by employees represented by Local
1106. The cable trays must be installed prior to the
laying of any cable and serve to map out the route the
cables will eventually take. Lagana explained that the
Employer maintains more control of the flow of work
and the manpower required to complete it if the same
employees who will ultimately install the cable do the
cable tray installation work. Assignment of the cable
tray installation work to employees represented by
Local 3 would likely result in occasional periods of in-
activity for employees represented by Local 1106 and,
thus, would be inefficient.Accordingly, we find that this factor favors assign-ing the disputed work to employees represented by
Communications Workers Local 1106.ConclusionsAfter considering all the relevant factors, we con-clude that employees represented by Local 1106, Com-
munications Workers of America, AFLŒCIO are enti-
tled to perform the work in dispute. We reach this con-
clusion relying on employer preference and practice,
skills and training, and economy and efficiency of op-
erations.In making this determination, we are awarding thework to employees represented by Local 1106, Com-
munications Workers of America, AFLŒCIO not to
that Union or its members.Scope of the AwardThe Employer asserts, citing several cases, that dueto the long history of work disputes between Local 3and the Communications Workers arising out of Local3™s ‚‚total job™™ policy,4the Board should issue a broadaward to avoid similar disputes in the future. For the
Board to issue a broad, areawide award, such as the
one requested herein, there must be evidence that thedisputed work has been a continuing source of con-
troversy in the relevant geographic area and that simi-
lar disputes are likely to recur. There must also be evi-
dence which demonstrates that the charged party has a
proclivity to engage in unlawful conduct to obtain
work similar to the disputed work. Electrical WorkersIBEW Local 211 (Sammons Communications), 287NLRB 930, 934 (1987). Because the Employer cites
no case, and we are aware of none other than the in-
stant case, wherein Local 3 attempted to force the reas-
signment of cable tray installation work from employ-
ees represented by Local 1106, we conclude that,
under the circumstances of this case, a broad order is
inappropriate. Accordingly, the determination is limited
to the controversy that gave rise to this proceeding.5DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00607Fmt 0610Sfmt 0610D:\NLRB\324.075APPS10PsN: APPS10
 608DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1. Employees of U.S. Information Systems, Inc. rep-resented by Local 1106, Communications Workers of
America, AFLŒCIO are entitled to perform the cable
tray installation work at the National Football League
offices at 280 Park Avenue, New York, New York.2. Local 3, International Brotherhood of ElectricalWorkers, AFLŒCIO is not entitled by means pro-
scribed by Section 8(b)(4)(D) of the Act to force Turn-er Construction to assign the disputed work to employ-ees represented by it.3. Within 10 days from this date, Local 3, Inter-national Brotherhood of Electrical Workers, AFLŒCIO
shall notify the Regional Director for Region 2 in writ-
ing whether it will refrain from forcing Turner Con-
struction, by means proscribed by Section 8(b)(4)(D),
to assign the disputed work in a manner inconsistent
with this determination.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00608Fmt 0610Sfmt 0610D:\NLRB\324.075APPS10PsN: APPS10
